Order modified by striking out the clause in relation to the case going on the calendar and granting the motion for consolidation upon condition that the plaintiffs Darling and defendants Swaby and Johnson shall within three days stipulate that the case go over the present term of court in Wayne county and providing that if such stipulation is not given, the motion for consolidation is denied. In the consolidated action, as between Swaby and Johnson and Morehouse, Morehouse shall have the right to open and close; and as so modified the order is affirmed, without costs of this appeal to either party. All concur. (Order entered May twentieth.)